

STOCK APPRECIATION RIGHT AGREEMENT


STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is granted effective as of
July 20, 2009, by AMR Corporation, a Delaware corporation (the “Corporation”),
to [FIRST NAME LAST NAME], employee number [EMPLOYEE NUMBER], an employee of the
Corporation or one of its Subsidiaries (the “Grantee”).


W I T N E S S E T H:


WHEREAS, the stockholders of the Corporation approved the AMR Corporation 2009
Long Term Incentive Plan at the Corporation’s annual meeting held on May 20 2009
(such plan, as may be amended from time to time, to be referenced the “LTIP”);


WHEREAS, the LTIP provides for the grant of stock appreciation rights in respect
of shares of the Corporation’s Common Stock (as later defined) to those
individuals selected by the Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) or, in lieu thereof, the Board; and


WHEREAS, the Committee has determined that it is to the advantage and interest
of the Corporation to grant the stock appreciation right provided for herein to
the Grantee as an incentive for Grantee to remain in the employ of the
Corporation or one of its Subsidiaries, and to provide Grantee an incentive to
increase the value of the Corporation’s Common Stock, $1 par value (the “Common
Stock”).


NOW, THEREFORE:


1. Stock Appreciation Right Grant.  The Corporation hereby grants to the Grantee
effective the date of this Agreement (the “Grant Date”) a stock appreciation
right, subject to the terms and conditions hereinafter set forth, in respect of
an aggregate of [NUMBER] shares of Common Stock.  The base price (“Base Price”)
of each such stock appreciation right is $[Base Price] per share (which is the
Fair Market Value of the Common Stock on the date hereof).  The stock
appreciation right granted hereby is exercisable in approximately equal
installments on and after the following dates and with respect to the following
number of shares of Common Stock:


Exercisable On and After
Aggregate Number of Shares
First Anniversary of Grant Date
20% of total award
Second Anniversary of Grant Date
40% of total award
Third Anniversary of Grant Date
60% of total award
Fourth Anniversary of Grant Date
80% of total award
Fifth Anniversary of Grant Date
100% of total award

provided, that in no event shall this stock appreciation right be exercisable in
whole or in part ten years from the Grant Date.  The right to exercise this
stock appreciation right and to purchase the number of shares comprising each
such installment shall be cumulative, and once such right has become exercisable
it may be exercised in whole at any time and in part from time to time until the
date of termination of the Grantee’s rights hereunder.


2. Restriction on Exercise.  Notwithstanding any other provision hereof, this
stock appreciation right shall not be exercised if at such time such exercise or
the delivery of certificates representing shares of Common Stock purchased
pursuant hereto shall constitute a violation of any rule of the Corporation, any
provision of any applicable federal or state statute, rule or regulation, or any
rule or regulation of any securities exchange on which the Common Stock may be
listed.


3. Exercise.  This stock appreciation right may be exercised with respect to all
or any part of the shares of Common Stock then subject to such exercise in
accordance with Section 1 pursuant to whatever procedures may be adopted from
time to time by the Corporation.  Upon the exercise of this stock appreciation
right, in whole or in part, the Grantee shall be entitled to receive from the
Corporation a number of shares of Common Stock equal in value to the excess of
the Fair Market Value (on the date of exercise) of one share of Common Stock
over the Base Price, multiplied by the number of shares in respect of which the
stock appreciation right is being exercised.  The number of shares to be issued
shall be calculated on the basis of the Fair Market Value of the shares on the
date of exercise.  Notwithstanding the foregoing, the Committee may elect, at
any time and from time to time, in lieu of issuing all or any portion of the
shares of Common Stock otherwise issuable upon any exercise of any portion of
this stock appreciation right, to pay the Grantee an amount in cash or other
marketable property of a value equivalent to the aggregate Fair Market Value on
the date of exercise of the number of shares of Common Stock that the Committee
is electing to settle in cash or other marketable property.  Additionally,
notwithstanding anything to the contrary contained in this Agreement, (i) any
obligation of the Corporation to pay or distribute any shares under this
Agreement is subject to and conditioned upon the Corporation having sufficient
stock in the LTIP to satisfy all payments or distributions under this Agreement
and the LTIP, and (ii) any obligation of the Corporation to pay or distribute
cash or any other property under this Agreement is subject to and conditioned
upon the Corporation having the right to do so without violating the terms of
any covenant or agreement of the Corporation or any of its Subsidiaries.  The
amount of such cash, property, and/or shares of Common Stock shall be reduced by
the aggregate amount of federal, state and local income taxes and payroll taxes
that are required to be withheld in connection with the payment of such cash,
property, and/or shares of Common Stock.


4. Termination of Stock Appreciation Right.  This stock appreciation right shall
terminate and may no longer be exercised if (i) the Grantee ceases to be an
employee of the Corporation or one of its Subsidiaries; (ii) the Grantee becomes
an employee of a Subsidiary that is not wholly owned, directly or indirectly, by
the Corporation; or (iii) the Grantee takes a leave of absence without
reinstatement rights, unless otherwise agreed in writing between the Corporation
(or one of its Subsidiaries) and the Grantee; except that


(a)           If the Grantee’s employment by the Corporation (or any Subsidiary)
terminates by reason of death, the vesting of the stock appreciation right will
be accelerated and the stock appreciation right will remain exercisable until
its expiration;


(b)           If the Grantee’s employment by the Corporation (or any Subsidiary)
terminates by reason of Disability, the stock appreciation right will continue
to vest in accordance with its terms and may be exercised until its expiration;
provided, however, that if the Grantee dies after such Disability the vesting of
the stock appreciation right will be accelerated and the stock appreciation
right will remain exercisable until its expiration;


(c)           Subject to Section 7(c), if the Grantee’s employment by the
Corporation (or any Subsidiary) terminates by reason of Normal or Early
Retirement, the stock appreciation right will continue to vest in accordance
with its terms and may be exercised until its expiration; provided, however,
that if the Grantee dies after Retirement the vesting of the stock appreciation
right will be accelerated and the stock appreciation right will remain
exercisable until its expiration;


(d)           If the Grantee’s employment by the Corporation (or any Subsidiary)
is involuntarily terminated by the Corporation or a Subsidiary (as the case may
be) without Cause, the stock appreciation right may thereafter be exercised, to
the extent it was exercisable at the time of termination, for a period of three
months from the date of such termination of employment or until the stated term
of such stock appreciation right, whichever period is shorter; and






(e)           In the event of a Change in Control of the Corporation, this stock
appreciation right shall become exercisable in accordance with the LTIP.


5. Adjustments in Common Stock.  In the event of a stock dividend, stock split,
merger, consolidation, re-organization, re-capitalization or other change in the
corporate structure of the Corporation, appropriate adjustments shall be made by
the Corporation and the Committee in the number of shares, class or classes of
securities and the base price per share applicable in respect to the stock
appreciation rights subject to this Agreement.


6. Non-Transferability of Stock Appreciation Right.  Unless the Board shall
permit (on such terms and conditions as it shall establish), a stock
appreciation right may not be transferred except by will or the laws of descent
and distribution to the extent provided herein.  During the lifetime of the
Grantee this stock appreciation right may be exercised only by him or her
(unless otherwise determined by the Board).


7. Miscellaneous.


(a)           This stock appreciation right (i) shall be binding upon and inure
to the benefit of any successor of the Corporation, (ii) shall be governed by
the laws of the State of Texas, and any applicable laws of the United States,
and (iii) may not be amended without the written consent of both the Corporation
and the Grantee.  Notwithstanding the foregoing, this Agreement may be amended
from time to time without the written consent of the Grantee pursuant to Section
10 below and as permitted by the LTIP. No contract or right of employment shall
be implied by this stock appreciation right.


(b)           If this stock appreciation right is assumed or a new stock
appreciation right is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Internal Revenue Code of 1986, as amended (the “Code”)),
employment by such assuming or substituting corporation or by a parent
corporation or a subsidiary thereof shall be considered for all purposes of this
stock appreciation right to be employment by the Corporation.


(c)           In the event the Grantee’s employment is terminated by reason of
Early or Normal Retirement and the Grantee subsequently is employed by a
competitor of the Corporation, the Corporation reserves the right, upon notice
to the Grantee, to declare the stock appreciation right forfeited and of no
further validity.


(d)           In consideration of the Grantee’s privilege to participate in the
LTIP and to receive this stock appreciation right award, the Grantee agrees: (i)
not to disclose any trade secrets of, or other confidential or restricted
information of the Corporation or any of its Subsidiaries to any unauthorized
party; (ii) not to make any unauthorized use of such trade secrets or
confidential or restricted information during or after his or her employment
with any Subsidiary of the Corporation; and (iii) not to solicit any then
current employees of any Subsidiary of the Corporation to join the employee at
his or her new place of employment after such employment has terminated.  In
addition to all other rights and remedies available to the Corporation, the
failure by the employee to abide by the foregoing obligations shall result in
his or her award being forfeited in its entirety.


(e)           To the extent the stock appreciation right award is forfeited, any
and all rights of the Grantee under this Agreement shall cease and terminate
with respect to such forfeited award, or portion thereof, without any further
obligation on the part of the Corporation.


8. Securities Law Requirements.  Notwithstanding any provision in the Agreement
to the contrary, the Corporation shall not be required to issue shares upon the
exercise of this stock appreciation right during such period that the
Corporation reasonably anticipates that issuing the shares will violate federal
securities laws or other applicable law.  The Corporation may require the
Grantee to furnish to the Corporation, prior to the issuance of any shares in
connection with the exercise of this stock appreciation right, an agreement, in
such form as the Corporation may from time to time deem appropriate, in which
the Grantee represents that the shares acquired by him or her upon such exercise
are being acquired for investment and not with a view to the sale or
distribution thereof.


9. Stock Appreciation Right Subject to LTIP.  This stock appreciation right
shall be subject to all the terms and provisions of the LTIP and the Grantee
shall abide by and be bound by all rules, regulations and determinations of the
Board now or hereafter made in connection with the administration of the
LTIP.  Capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the LTIP.


10.  Section 409A Compliance.  This Agreement is intended to avoid, and not
otherwise be subject to, the income inclusion requirements, interest and penalty
taxes of Section 409A of the Code and the regulations and other guidance issued
thereunder, and this stock appreciation right award is not intended to
constitute a deferral of compensation within the meaning of Treasury Regulation
1.409A-1(b) or successor guidance thereto.  This Agreement shall be interpreted
in a manner consistent with that intent described above.  In addition to
amendments permitted by Section 7(a) above, amendments to this Agreement and/or
the LTIP may be made by the Corporation and the Committee, without the Grantee’s
consent, in order to ensure compliance with Section 409A of the Code and the
regulations and other guidance issued thereunder.IN WITNESS WHEREOF, this
Agreement is entered into as of the date first above written.






Grantee                                                                           AMR
Corporation






---------------------------                                                                                     ----------------------------
[NAME]                                                                           Kenneth
W. Wimberly
Corporate Secretary

 
 

--------------------------------------------------------------------------------

 



Stock Appreciation Rights
     
Officer Name
 
Number of Stock Appreciation Rights Granted
G.J. Arpey
 
377,000
T.W. Horton
 
145,850
D. P. Garton
 
145,850
R.W. Reding
 
145,850
G.F. Kennedy
 
83,050
